Case 1:17-cr-00109-LEK Document 121 Filed 03/14/19 Page 1 of 1             PageID #: 703




                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                            MAR 14 2019
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   18-10436

                Plaintiff-Appellee,              D.C. No. 1:17-cr-00109-LEK
                                                 District of Hawaii,
 v.                                              Honolulu

MICHAEL PHILLIP PATRAKIS,                        ORDER

                Defendant-Appellant.

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Appellee’s motion to dismiss this appeal based on the appeal waiver (Docket

Entry No. 10) is denied without prejudice to renewal after submission of

appellant’s opening brief. The court sua sponte grants appellant an extension of

time to file the opening brief. The opening brief and excerpts of record are due on

April 8, 2019. Appellee’s answering brief is due on May 8, 2019. The optional

reply brief is due within 21 days after service of the answering brief.
